Citation Nr: 1224022	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for neuropathy of the right median nerve with motor and sensory dysfunction, right forearm and hand, rated as 20 percent disabling for the period from December 2, 1991, to September 24, 2007, and in excess of 40 percent for the period from September 25, 2007.

2.  Entitlement to an increased (compensable) rating for scars of the right forearm and wrist, residuals of multiple lacerations.

3.  Entitlement to an increased (compensable) rating for scars of the right shoulder and upper arm, residuals of multiple lacerations.  

4.  Entitlement to an initial compensable rating for injury to Muscle Group V, right (previously characterized as loss of the right biceps muscle), for the period from June 10, 1993, to September 24, 2007, and in excess of 20 percent for the period from September 25, 2007.

5.  Whether an October 1969 rating decision was clearly and unmistakably erroneous in assigning a combined 20 percent disability rating for scars, right shoulder and upper arm, residuals of multiple lacerations; and scars, right forearm and wrist with posttraumatic neuropathy of the right median nerve, residuals of multiple lacerations.

6.  Whether an August 1982 rating decision was clearly and unmistakably erroneous in reducing the rating for scars of the right shoulder and upper arm from 10 to zero percent, effective September 1, 1982.  

7.  Whether an October 1982 rating decision was clearly and unmistakably erroneous in reducing the rating for scars of the right shoulder and upper arm from 10 to zero percent, effective September 1, 1982.  


REPRESENTATION

Appellant represented by:	Norton C. Joerg, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to May 1969.  

This matter originally came to the Board of Veterans' Appeals (Board) from a May 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, inter alia, increased the disability rating for the appellant's service-connected residuals of multiple lacerations of the right forearm and wrist, including scars and neuropathy of the right median nerve, from 10 to 20 percent, effective December 9, 1991, pursuant to Diagnostic Code 8515, the criteria for evaluating paralysis of the median nerve.  

In subsequent statements, the appellant expressly indicated that he was not asking for an increased disability rating, but wished to appeal the effective date assigned by the RO for the 20 percent rating for his service-connected "nerve damage" disability.  See e.g. April 1993 statement from appellant.  

In an August 1995 decision, the Board assigned an earlier effective date of December 2, 1991, for the 20 percent disability rating for the appellant's service-connected residuals of multiple lacerations of the right forearm and wrist, including scars and neuropathy of the right median nerve.  In addition, in the Introduction portion of its decision, the Board referred several additional issues to the RO for initial consideration, including the issues of clear and unmistakable error in certain prior rating decisions and the propriety of recoupment by VA of his military severance pay.  

The appellant appealed the Board's August 1995 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, in October 1997, the appellant's attorney and a representative of VA's Office of General Counsel filed a joint motion for partial remand.  In the joint motion, the parties "noted at the outset that the Appellant does not seek review of his claim for an earlier effective date.  Therefore the Board's decision with respect to that issue is not for review by the Court."  The parties, however, indicated that they agreed that there were several other deficiencies in the Board's August 1995 decision, including the Board's failure to order the issuance of a Statement of the Case on the issue of entitlement to a rating in excess of 20 percent for the service-connected right forearm and wrist disability; to clarify whether the appellant was right or left handed; and to consider whether a more contemporaneous VA medical examination was necessary.  




In an October 1997 order, the Court granted the parties' motion.  In its order, the Court indicated that Board's August 1995 decision 

is vacated to the extent that it failed to address the issues of:  (1) inconsistencies in the evidence with respect to the appellant's predominant hand; (2) increased rating for a service-connected right forearm and wrist disability; (3) the procedural defect in failing to issue a Statement of the Case in response to an August 1992 Notice of Disagreement; and (4) whether the April 1992 rating examination is too remote from the August 1995 BVA decision to constitute a contemporaneous examination.  

The appeal as to the only issue actually adjudicated by the Board in its August 1995 decision-entitlement to an earlier effective date for a 20 percent rating for the service-connected right forearm and wrist disability-was dismissed by the Court.  

In an attempt to comply with the Court's order, in June 1998, the Board accepted jurisdiction of the issue of entitlement to a rating in excess of 20 percent for residuals of multiple lacerations of the right forearm and wrist, including scars and neuropathy of the right median nerve, and remanded that issue to the RO for additional evidentiary development.  In addition, in the Introduction portion of the remand, the Board again referred several issues to the RO for initial consideration, including the issues of whether there was clear and unmistakable error in certain prior rating decisions, the propriety of recoupment by VA of military severance pay, as well as entitlement to service connection for a disability claimed as loss of the right biceps muscle.  

While the matter was in remand status, in a February 1999 rating decision, the RO determined that an October 1969 rating decision assigning a combined 20 percent rating for residuals of multiple lacerations of the right shoulder, arm, forearm and wrist was not clearly and unmistakably erroneous, and that August and October 1982 rating decisions reducing the disability rating for the appellant's service-connected scars of the right shoulder and upper arm from 10 to zero percent, effective September 1, 1982, were not clearly and unmistakably erroneous.  Also while the matter was in remand status, in a June 1999 rating decision, the RO granted service connection for loss of the right biceps muscle and assigned an initial zero percent disability rating, effective June 10, 1993.  In a January 2008 letter, the RO advised the appellant regarding its recoupment of his military severance pay.  

The appellant appealed the RO's determinations regarding clear and unmistakable error (CUE) as well as the initial zero percent disability rating assigned by the RO for loss of the right biceps muscle.  See RO's letter to appellant's attorney of October 31, 2005, accepting appeals as timely.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that "VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly").  Neither the appellant nor his attorney appealed the effective date assigned for the award of service connection for loss of the right biceps muscle disability or the RO's determination regarding the recoupment by VA of military severance pay.  

In November 2005, the appellant's claim was transferred to the RO in Honolulu, Hawaii, after he relocated.  Before the matter was returned to the Board, in a December 2009 rating decision, the RO recharacterized the appellant's service-connected disabilities and assigned separate ratings as follows:  neuropathy of the right median nerve with motor and sensory dysfunction, right forearm and hand, 20 percent disabling from December 2, 1991, and 40 percent disabling from September 25, 2007; scars of the right shoulder and upper arm, residuals of multiple lacerations, zero percent disabling; and scars of the right forearm and wrist, residuals of multiple lacerations, zero percent disabling.  Additionally, the RO recharacterized the appellant's service-connected loss of the right biceps muscle as injury to Muscle Group V, right, and increased the rating assigned to that disability to 20 percent disabling, effective September 25, 2007.  

Although increased ratings were granted, the issues remain in appellate status, as the maximum ratings have not been assigned, nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the RO's actions, complete adjudication of the appellant's claims now requires analyses during discrete time periods, as set forth above on the cover page.  

In February 2011, the Board remanded the matter for due process considerations, to include affording the appellant the opportunity to appear at a Board hearing as he had requested.  In October 2011, the appellant telephoned the RO and indicated that he did not wish to attend a hearing.  In a January 2012 letter, the appellant's attorney confirmed that the appellant had withdrawn his hearing request with respect to all issues.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to increased ratings for neuropathy of the right median nerve with motor and sensory dysfunction, right forearm and hand; scars of the right forearm and wrist, residuals of multiple lacerations; and scars of the right shoulder and upper arm, residuals of multiple lacerations.  A remand is also necessary with respect to the issue of entitlement to a higher initial rating for injury to Muscle Group V, right.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, the Board notes that at a February 2009 VA medical examination, the appellant was diagnosed as having degenerative joint disease of the right shoulder, elbow, wrist and hand, secondary to his in-service right upper extremity injury.  In a January 2010 letter, the RO asked the appellant and his attorney to clarify whether the appellant wished to claim entitlement to service connection for degenerative joint disease, but neither responded.  

Given the appellant's contentions and the available evidence, however, the Board finds that the issues of entitlement to service connection for degenerative joint disease of the right shoulder, elbow, wrist and hand have been reasonably by the record and VA has an obligation to consider them.  As the RO has not yet addressed the issues of entitlement to service connection for degenerative joint disease of the right shoulder, elbow, wrist and hand, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b)(2011) (providing that the Board shall refer to the agency of original jurisdiction for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the agency of original jurisdiction).  

The increased rating appeals are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The October 1969, August 1982, and October 1982 rating decisions were consistent with the law and regulations then in effect and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the decisions involved undebatable error that, had it not been made, would have led to a materially different outcome.


CONCLUSIONS OF LAW

The October 1969, August 1982, and October 1982 rating decisions were not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA is not applicable to claims of clear and unmistakable error, since such claims are not conventional appeals, but rather are requests for revision of previous decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and unmistakable error claim as to a prior final RO decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").  Thus, no further notification or development action is necessary with respect to the appellant's claims for revision of October 1969, August 1982, and October 1982 rating decisions on the basis of clear and unmistakable error.  

Background

The appellant's service treatment records show that in September 1968, during an argument with his girlfriend, he fell through a plate glass barber shop window and sustained multiple lacerations, including to his right posterior shoulder, right scapula, and left hand.  These lacerations were determined to be without artery or nerve involvement.  The appellant also sustained two four-inch lacerations to the right arm and forearm, the first just above the antecubital fossa and the second in the mid right forearm.  The artery, nerve, and flexor muscle were involved at the elbow and the flexor tendons and median nerve were involved at the level of the mid forearm.  The appellant was hospitalized where his wounds were debrided and the muscles, nerves and arteries were repaired.  He was casted and had a benign postoperative course but for a fairly superficial infection.  

In December 1968, the appellant was transferred to another medical facility for additional treatment.  On admission, he complained of an inability to flex his thumb and index finger as well as loss of sensation over the median nerve distribution of the right hand.  The appellant was noted to be right handed.  In January 1969, he underwent additional surgery, including tendon transfers to the right thumb and index finger.  He again had a benign postoperative course and after approximately one month, he exhibited full flexion of the thumb and index finger, although he continued to report sensory loss over the median nerve distribution of the right hand.  

In March 1969, the appellant appeared before a military Medical Board.  It was noted that the appellant's positive physical findings related primarily to the profound loss of sensation in his dominant right hand in the region of the median nerve distribution.  The Medical Board determined that this loss of sensation posed a significant functional impairment for the performance of the appellant's military duties and he was determined to be unfit for further duty.  The final diagnosis was healed laceration of the right forearm with involvement of median nerve and neuropathy of the median nerve of the right forearm with loss of sensation.  The appellant's disability was noted to be initially ratable as 30 percent disabling in accordance with Diagnostic Code 8515.  He was placed on the Temporary Disability Retired List and advised that he would be subject to subsequent physical examination to determine whether the disability for which he had been temporarily retired had stabilized or changed.  

In June 1969, the appellant submitted an original application for VA compensation benefits, seeking service connection for residuals of multiple lacerations.  On his application, he indicated that he was pending receipt of service department disability retirement pay.  

In August 1969, the appellant was afforded a VA medical examination at which the examiner noted that the appellant had a history of sustaining multiple lacerations, including of the right upper extremity, when he fell through a plate glass window.  The examiner further noted that the appellant had undergone surgery to repair damage to the muscle and median nerve of the right upper extremity with "a rather satisfactory result," although he still exhibited some residual disability.  The examiner noted that the appellant "was and is left handed."  On examination of the appellant's right upper extremity, the examiner noted that manipulation, abduction, adduction and opposition of the fingers were normal.  Fine coordinated movements were satisfactory, although slightly clumsy.  The examiner again noted, however, the appellant was originally left handed and never did write with his right hand.  The appellant's ability to button and unbutton his clothing was satisfactory and he could pick up and retain small objects, although he was slightly clumsy doing this.  Grip strength was weaker on the left but strength of the upper extremity was weaker on the right.  Additionally, there was atrophy of the right femur eminence with 1/2-inch atrophy of the right forearm and arm.  Range of motion of the right upper extremity was normal in all respects but for some slight limitation of extension and flexion in the right wrist.  The appellant required no braces or appliances nor was there evidence of shortening or circulatory disturbance.  The right radial pulse was absent.  

With respect to scars, the examiner observed that there was a 1 by 1/4 inch white scar on the posterior aspect of the right shoulder which was somewhat depressed, fixed and nontender with involvement of the trapezius muscle.  On the posterior aspect of the right upper arm, there was a 21/2 by 1/4 inch white, somewhat depressed and fixed, nontender scar with involvement of the triceps muscle.  On the anterior aspect of the right antecubital fossa, there was a 2 by 1/4 inch white, slightly depressed, nontender, nonfixed scar with involvement of the biceps muscle.  On the anterior aspect of the middle third of the right forearm, there was a cruciate scar.  The vertical scar measured 4 by 1/4 inch and the horizontal scar measured 2 by 1/4 inch.  The scars were somewhat depressed and fixed, white, nontender, and there was involvement of the flexor muscles on the forearm.  On the anterior aspect of the right wrist, there was a 1 by 1/4 inch white, nontender, nonfixed, nondepressed scar.  

The examiner indicated that the right upper extremity was otherwise orthopedically normal.  The left upper extremity was also entirely normal, but for a 11/2 inch by 1/4 inch scar on the left wrist which was white, somewhat depressed and fixed, nontender.  The final diagnoses were residuals of multiple laceration of the right shoulder, arm, forearm, and wrist, and residuals of laceration of the left wrist and hand.  

The appellant also underwent VA neurological examination in August 1969 at which it was noted that he had sustained a neuropathy of the median nerve after suffering a laceration of the right hand and forearm in service.  The appellant's current complaints were some numbness in the first, second, and third fingers of the right hand.  It was noted that he was right handed.  Neurologic evaluation revealed a cruciate scar involving the flexor aspect of the right forearm.  There was another linear pink scar involving the dorsum of the right wrist.  There was mild wasting of the femur eminence of the right hand although the hand grip was quite well preserved and the appellant was able to flex and extend the wrist, abduct and adduct the fingers and perform finger apposition.  He could pick up and retain object with the right hand.  There was minimal hypalgesia involving the first, second and third fingers of the right hand.  The diagnosis was neuropathy of the right median nerve, minimal, essentially sensory.  Also diagnosed were scars, healed, dorsum of hand, flexor aspect of right forearm.  

In an October 1969 rating decision, the RO granted service connection for scars of the right shoulder and upper arm, residuals of multiple lacerations, and assigned an initial 10 percent disability rating, pursuant to Diagnostic Code 7804.  The RO also granted service connection for scars, right forearm and wrist with posttraumatic neuropathy of the right median nerve, residuals of multiple lacerations, and assigned an initial 10 percent rating, pursuant to Diagnostic Code 8515.  Finally, the RO granted service connection for a scar of the left wrist, residual of laceration, and assigned an initial zero percent rating, pursuant to Diagnostic Code 7805.  All disability ratings were effective May 23, 1969, the day following the date of the appellant's separation from active service.  

In December 1969, the appellant was notified of the RO's determination and his appellate rights.  The award letter further explained to the appellant that, as required by law, his VA compensation would be paid beginning November 1, 1969, the date his military disability retirement pay had been reduced by the service department, because the law did not permit the duplication of benefits.  See e.g. 38 C.F.R. § 3.700 (1969) (prohibiting concurrent payment of military retirement pay and VA disability compensation).  The appellant did not appeal the RO's determination and he does not contend otherwise.  

According to records from the service department, in November 1971, the appellant was discharged from the TDRL.  At that time, it was noted that he had elected to receive disability severance pay in the amount of $2,299, as the service department had rated his disability as less than 30 percent.  In accordance with rules then in effect, the appellant's VA compensation was subject to recoupment of the disability severance pay, although his VA disability rating remained in effect.  

In August 1982, the appellant was scheduled for a VA medical examination to evaluate the current severity of his service-connected scars of the right shoulder and upper arm, in accordance with DVB Circular 21-82-8, which provided for a review of all cases involving veterans receiving compensation for scars.

After he failed to appear for the examination without explanation, in an August 1982 rating decision, the RO decreased the rating for the appellant's scars of the right shoulder and upper arm, residuals of multiple lacerations, from 10 to zero percent, effective September 1, 1982.  The appellant was notified of the RO's decision and his appellate rights in an August 1982 letter.  The August 1982 letter specifically advised the appellant that although the compensable rating assigned for his service-connected right shoulder and upper arm scars was being reduced, he would continue to receive compensation at the 10 percent rate for his right forearm and wrist disability, i.e. his "nerve damage" disability.  

Later that month, the appellant telephoned the RO and reported that he had not received notice to report for the August 1982 VA medical examination.  He asked that the examination be rescheduled.

In September 1982, the appellant underwent VA medical examination.  It was noted that the appellant had a history of multiple lacerations to the right shoulder and upper extremities in which several vital structures were severed in the antecubital fossa and mid arm.  It was further noted that surgical anastomoses had been successful.  With respect to current symptoms, the appellant reported stiffness in the first two fingers of the right hand and numbness over the lateral anterior right forearm.  He denied problems with his shoulder and upper arm lacerations and indicated that he had lost no time from work in the past year.  On physical examination, the examiner noted a four centimeter scar over the upper-inner border of the right trapezius muscle.  It was adherent to the underlying tissue, slightly depressed, and not tender.  Two scars were observed over the posterior aspect of the proximal right arm.  These measured 8 centimeters and 3 centimeters in length.  The larger scar was adherent to the underlying muscle tissue and indented, but neither scar was tender and neither interfered with muscle function or full range of motion of the shoulder joint.  The assessment was residual scars, right shoulder and arm.  

In an October 1982 rating decision, the RO, after considering the examiner's findings, determined that a zero percent rating for the appellant's service-connected scars of the right shoulder and upper arm, residuals of multiple lacerations, was appropriate pursuant to Diagnostic Code 7804.  The RO expressly noted that the scars were nontender and did not interfere with motion.  The appellant was notified of the RO's decision and his appellate rights in an October 1982 letter.  He did not appeal and does not contend otherwise.

In a March 1992 letter, the appellant requested that the RO reexamine his original disability award of November 1969 and explain why he had been evaluated only for scars, rather than damage to his median nerve.  The appellant acknowledged that his scars had healed, but indicated that he had other residuals of the in-service lacerations, including permanent nerve damage.  

In an April 1993 letter, the appellant indicated that it was his belief that his current disability rating should be effective from 1969.  He contended that his original rating erroneously rated his disability based on scarring and not on nerve damage because VA was prohibited from paying him "for the same thing that the Marine Corps was paying him for, so they paid him for scars."  He indicated that "[m]y bone of contention is that in 1969 when I was first awarded benefits, I was told at that time that the VA could not duplicate payments made to me by the Marine Corps, and that when I was discharged in 1971, they would then pay me for nerve damage."  See e.g. April 1993 statement.  He indicated that in subsequent years, however, he was evaluated only for scars.  

In a September 2000 statement, the appellant's attorney outlined the appellant's arguments to the effect that the October 1969, August 1982, and October 1982 rating decisions were clearly and unmistakably erroneous.  He argued that the October 1969 rating decision was clearly and unmistakably erroneous as "there is no evidence that the full medical record was considered" because the appellant's treatment at Tripler and Kaiser were not cited.  He further argued that the VA medical examination relied upon in the October 1969 rating decision was inadequate in that it only addressed the appellant's scars and "ignored the injuries to [the appellant's] trapezius, triceps and biceps muscles."  He argued that had the examination been adequate, the outcome would have been different as a higher rating would have been assigned.  Finally, the appellant's attorney again argued that the RO's failure to consider the full extent of the appellant's injuries was a clear error under Esteban v. Brown, 6 Vet. App. 259 (1994).  He contended that "[u]nder the circumstances presented of record, the VA should have considered the damage to [the appellant's] skin, nerves, and muscles, all of which stemmed from the same 1968 incident.  Failure to consider the ample evidence of record as to the extent of the injuries, and, in particular, of musculoskeletal function, was a plain and unmistakable failure to take into account all of the evidence of record."  

With respect to the August 1982 and October 1982 rating decisions, the appellant's attorney argued that there was ample evidence in the record to show that the appellant had a deterioration of his muscular function and that the RO's reduction of the appellant's disability rating ignored his complaints and was "wholly contrary to the record."  Additionally, he argued that VA medical examination failed to take into account the appellant's musculoskeletal system and that the RO generally committed an "error of omission or of abdication of responsibility."  

Applicable Law

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2002).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In other words, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id.  

A claim of clear and unmistakable error is a collateral attack on an otherwise final decision.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  There is a strong presumption of validity of final decisions.  See Berger v. Brown, 10 Vet. App. 166, 169 (1997) (noting that a CUE claimant "bears an extra-heavy burden when the appeal is a collateral attack, in the form of a CUE claim, concerning a final decision").  

As a result of this presumption of validity, in order to prevail on a CUE claim, the claimant bears the burden of establishing (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) that the error was so undebatable that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made; and (3) the outcome would have been manifestly different had the error not occurred.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 (1995); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed.Cir.1999) (holding that, to prove CUE, "the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision").  Additionally, a determination of CUE must be based on the record and law that existed at the time of the prior decision.  Russell, 3 Vet. App. at 314 (1992).  

Analysis

October 1969 rating decision

After considering the appellant's contentions in light of the record, the Board concludes that the appellant has not shown that the applicable statutory and regulatory provisions existing at that time of the October 1969 rating decision were ignored or incorrectly applied, such that the decision involved undebatable error that, had it not been made, would have led to a materially different outcome.

As set forth above, the appellant has offered several arguments as to why the October 1969 rating decision contains CUE.  First, he contends that the October 1969 rating decision was clearly and unmistakably erroneous as "there is no evidence that the full medical record was considered."  See September 2000 statement.  In that regard, he claims that the rating decision failed to consider all of the appellant's service treatment records in assigning the appellant's disability ratings.  He further argues that the record was incomplete because the VA medical examination report on which the RO relied was inadequate because it only addressed the appellant's scars and "ignored the injuries" to [the appellant's] trapezius, triceps and biceps muscles."  Id.  

With respect to the appellant's contentions that the October 1969 rating decision failed to consider his complete service medical records, the Board finds no basis upon which to find CUE.  In fact, the October 1969 rating decision contains an extensive recitation of the relevant service treatment records, including the nature of the injury and the treatment the appellant subsequently received.  

The Board further notes that the appellant's claim that the RO failed to cite to ceratin specific service treatment does not provide a basis on which to find CUE.  It is well established that silence in a final RO decision made prior to February 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (citing 38 U.S.C. § 5104(b) and Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2066 (1989)).  Prior to February 1, 1990, when 38 U.S.C. § 5104(b) was enacted to require VA to specify in rating decisions the evidence considered and the reasons for the disposition, rating decisions routinely lacked such specificity as to the evidence considered or the regulations applied.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).

In any event, the Board notes that even assuming arguendo that the RO had failed to consider certain specific service treatment records in rendering the October 1969 rating decision, there is no basis upon which to show that this was an outcome-determinative error.  In that regard, the records specifically referenced by the RO in the October 1969 rating decision contained an extensive summary of the in-service injury and treatment and the post-service manifestations of the appellant's disability.  The appellant has not specified indicated how any alleged failure to consider certain pieces of evidence involved undebatable error that, had it not been made, would have led to a materially different outcome.

With respect to the appellant's arguments to the effect that the VA medical examination upon which the RO relied in rendering the October 1969 rating decision was inadequate because it only addressed his scars and "ignored the injuries" to [the appellant's] trapezius, triceps and biceps muscles," the Board again finds that they provide no basis upon which to find CUE.  

As set forth above, the record shows that the appellant was provided with two VA medical examinations in connection with his claim, a VA scars and orthopedic examination plus a VA neurological examination.  These examination reports indicate the examiners expressly considered both the appellant's scarring and his musculoskeletal symptoms, including his functional abilities.  Indeed, as discussed in detail above, in addition to a detailed examination of the appellant's scars, the VA orthopedic examiner specifically measured the appellant's strength, range of motion, muscle mass, and functional abilities.  He concluded that but for the specific findings noted, the appellant's "right upper extremity, orthopedically, was otherwise normal."  Under these circumstances, the Board finds that the appellant's contention to the effect that the VA medical examination was inadequate because it only addressed his scars and ignored the other manifestations of his injuries to be wholly without merit and provides no basis upon which to find CUE in the October 1969 rating decision.  

In any event, the Board notes that it is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Stated another way, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

The Board has also considered the appellant's contentions to the effect that the October 1969 rating decision was clearly and unmistakably erroneous in that it rated him only on the basis of scars but failed to evaluate the damage to his nerves, muscle, and skeletal system in violation of Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board assures the appellant, however, that the record clearly establishes that the October 1969 rating decision did, in fact, assign an initial 10 percent disability rating for scars of the right arm, pursuant to Diagnostic Code 7804, the rating criteria for evaluating scars, as well as a separate 10 percent rating for posttraumatic neuropathy of the right median nerve, pursuant to Diagnostic Code 8515, the rating criteria for evaluating impairment of the median nerve.  In other words, the VA disability compensation he was awarded contemplated both his scars and the damage to his median nerve.  

With respect to the appellant's arguments that the RO failed to assign a separate compensable rating for musculoskeletal impairment, the Board notes that under the law in effect at the time of the rating decision in question, the evaluation of the same manifestations under different diagnostic codes was proscribed.  See 38 C.F.R. § 4.14 (1969).  VA regulations recognized that disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent.  Id.  Therefore, the assignment of separate evaluations for disabilities resulting from the same injury of the right upper extremity was not warranted unless the disabilities were separate and distinct from each other or it were authorized by a specific legal rule.  Additionally, 38 C.F.R. § 4.55(g) (1969) provided that muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  

Considering the symptomatology identified during the VA medical evaluations as well as the applicable rating criteria then in effect, the Board finds no basis upon which to conclude that the RO's failure to assign separate compensable ratings for muscle or orthopedic impairment was clear and unmistakable error.  Under criteria in effect at the time of the October 1969 rating decision, disability of the median nerve was rated under the criteria set forth at 38 C.F.R. § 4.121a, Diagnostic Code 8515, and specifically contemplated impaired function, including decreased flexion of the fingers, weakened flexion of the wrist, pain, and muscle atrophy.  The appellant has identified no manifestation or symptomatology noted in the evidence of record which would have warranted a separate compensable rating.  For example, although the appellant was shown to have sustained muscle injury during service, the record does not clearly and unmistakably establish that a separate compensable rating was warranted under the rating criteria for evaluating muscle injuries, such as findings of prolonged infection, fatigue-pain after moderate use, moderate loss of deep fascia or muscle substance.  See e.g. 38 C.F.R. § 4.73 (1969), Diagnostic Code 5305 (assigning a noncompensable rating for slight muscle injury and a 10 percent rating for moderate injury).  Consequently, it cannot be said that any error on the part of the RO in failing to provide separate ratings for muscle injury or orthopedic disability was undebatable and would have manifestly changed the outcome had it not been made.

With respect to the appellant's argument that the RO's failure to consider the full extent of his injuries was a clear error under Esteban v. Brown, 6 Vet. App. 259 (1994), the Board finds no basis upon which to find clear and unmistakable error.  First, the Board notes that broad-brush allegations of "failure to follow the regulations" or any other general, nonspecific claim of error cannot be considered valid clear and unmistakable error claims.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Moreover, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.  

In any event, obviously Esteban was not the law at the time of the October 1969 rating decision and it is well established that opinions from the Court formulating new interpretations of the law subsequent to a VA decision cannot be the basis of a valid clear and unmistakable error claim.  Berger v. Brown, 10 Vet. App. 166 (1997); see also Jordan v. Principi, 17 Vet. App. 261, 267 (2003); Smith v. West, 11 Vet. App. 134, 137 (1998).

In summary, the Board finds that the allegations of the appellant provide no basis upon which to find that the October 1969 rating decision incorrectly applied the law and regulations then in effect or that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the decisions involved undebatable error that, had it not been made, would have led to a materially different outcome.  

August and October 1982 rating decisions

The appellant contends that the August and October1982 ratings decisions were clearly and unmistakably erroneous in reducing the rating for his right shoulder and upper arm scars to zero percent.  Specifically, he argues that there was "ample evidence" in the record to show that the appellant had a deterioration of his muscular function and that the RO's reduction of the appellant's disability rating ignored his complaints and was "wholly contrary to the record."  Additionally, he argues that VA medical examinations failed to take into account the appellant's musculoskeletal system and that the RO generally committed an "error of omission or of abdication of responsibility."  

After considering the appellant's contentions in light of the record, the Board concludes that the appellant has not shown that the applicable statutory and regulatory provisions existing at that time of the August and October1982 rating decisions were ignored or incorrectly applied, such that the decisions involved undebatable error that, had it not been made, would have led to a materially different outcome.

As set forth above, the record in this case shows that in August 1982, the appellant was scheduled for a VA medical examination to evaluate the current severity of his service-connected scars of the right shoulder and upper arm, which were then evaluated as 10 percent disabling, pursuant to Diagnostic Code 7804.  

After the appellant failed to appear for a scheduled VA examination without explanation, in an August 1982 rating decision, the RO decreased the rating for the appellant's scars of the right shoulder and upper arm from 10 to zero percent, effective September 1, 1982.

Later that month, however, the appellant telephoned the RO and reported that he had not received notice to report for the August 1982 VA medical examination.  He asked that the examination be rescheduled.

In September 1982, the appellant attended the rescheduled VA medical examination at which he specifically denied experiencing problems with his shoulder and upper arm laceration residuals.  In addition, the examiner described these right shoulder and upper arm scars as nontender and further indicated that they did not interfere with muscle function nor did they inhibit full range of motion of the shoulder joint.  The assessment was residual scars, right shoulder and arm.  

Based on this evidence, in an October 1982 rating decision, the RO determined that a zero percent rating for the appellant's service-connected scars of the right shoulder and upper arm, residuals of multiple lacerations, was appropriate pursuant to Diagnostic Code 7804.  In the rating decision, the RO expressly noted the examiner's findings that the appellant's right shoulder and upper arm scars were nontender and did not interfere with motion.  

The law in effect at the time of the rating decisions at issue provided that when a veteran, without adequate reason, failed to report for VA examination, the award to the veteran will be discontinued, effective date of last payment.  38 C.F.R. § 3.655(a) (1982).  When payments had been discontinued because of failure to report for examination, and a subsequent examination shows a changed condition and the disability is no longer compensable in degree, the award will not be reopened for the period of discontinuance.  Except as to abandoned claims, if a lesser compensable degree of disability is shown the award will be resumed at the lower rate.  38 C.F.R. § 3.655(d) (1982).  

Additionally, the law in effect provided that a compensable rating for scars (other than burn scars or disfiguring scars of the head, face, or neck) required that they be poorly nourished, with repeated ulceration; that they be tender and painful on objective demonstration; or that they produce limitation of function of the bodily part which they affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

As discussed in detail above, the September 1982 VA medical examiner expressly concluded that the appellant's scars were nontender and produced no limitation of function.  Simply put, the examination report contained no basis upon which to assign a compensable rating for the appellant's scars of the right shoulder and upper arm.  Based on this evidence, and considering the criteria in effect at the time of the 1982 rating decisions, the Board finds there is nothing in the record to suggest that the RO committed undebatable error, or that it considered the incorrect law or facts as they then existed in reaching its decision.  

The Board therefore concludes that the appellant's vague allegation that there was "ample evidence" in the record to show that appellant had a deterioration of his muscular function and that the RO's reduction of his disability rating was "wholly contrary to the record" amounts to no more than a broad-brush allegation or general, nonspecific claim of error which cannot be considered a valid clear and unmistakable error claim.  

With respect to the appellant's specific allegation that the VA medical examination failed to take into account the appellant's musculoskeletal system, the Board notes that the September 1982 VA examiner did, indeed, consider the appellant's musculoskeletal system, specifically noting that the appellant's scars did not interfere with his muscle function or limit his range of motion.  To the extent the appellant argues that the examination was inadequate, the Board again notes that it is well settled that a breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

With respect to the appellant's allegation that the RO generally committed an "error of omission or of abdication of responsibility," absent a specific allegation, the Board finds no basis upon which to find that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

In summary, the Board finds that the allegations of the appellant provide no basis upon which to find that the August and October 1982 rating decisions incorrectly applied the law and regulations then in effect or that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the decisions involved undebatable error that, had it not been made, would have led to a materially different outcome.  38 C.F.R. § 3.105(a).


ORDER

As the October 1969 rating decision is not shown to be clearly and unmistakably erroneous, the appeal is denied.  

As the August 1982 and October 1982 rating decisions are not shown to be clearly and unmistakably erroneous, the appeal is denied.  


REMAND

Entitlement to an increased (compensable) rating for scars of the right forearm and wrist, residuals of multiple lacerations.

Entitlement to an increased (compensable) rating for scars of the right shoulder and upper arm, residuals of multiple lacerations.  

During the lengthy pendency of this appeal, the criteria for evaluating skin disabilities, including scars, have been revised twice.  The first amendments were effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The most recent amendments to the criteria applicable to the evaluation of scars became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008) and Correcting Amendments, 77 Fed. Reg. 2909 (Jan. 20, 2010) (now codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011)).  Although the most recent amendments apply only to applications for benefits received by VA on or after October 23, 2008, or where the appellant requests a review under the revised criteria, it appears that the RO has nonetheless considered some of the revised criteria in this case.  See e.g. May 2011 Supplemental Statement of the Case.  

Although the RO cited to all three versions of Diagnostic Codes 7804 and 7805 in the May 2011 Supplemental Statement of the Case, the record contains no reference to the RO's consideration of the other potentially applicable diagnostic codes.  For example, under the rating criteria effective August 30, 2002, Diagnostic Code 7801 pertained to scars, other than the head, face or neck, that are deep or cause limited motion.  Under that Diagnostic Code, a 10 percent rating was assigned where such scars covered an area or areas exceeding six square inches (39 square centimeters).  A 20 percent rating was assigned where such scars covered an area or areas exceeding 12 square inches (77 sq. cm.).  See also Note (1) following Diagnostic Code 7801.  Under the circumstances in this case, the Board finds that proceeding with decision in the appeal by considering these rating criteria in the first instance could be prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the Board finds that another VA medical examination is necessary prior to further consideration.  In that regard, the appellant was last examined for VA compensation purposes in February 2009.  The Board finds that the report of that examination provides an inadequate basis upon which to render a decision.  For example, in describing the size of the appellant's scars, the examiner gave conflicting measurements.  He described a horizontal scar above the right AC as 15 by 1 centimeter on one page of the examination report and as 16 by 2 centimeters on another page of the report.  Given the potentially applicable rating criteria, an accurate description of the size and location of the scars is necessary.  


Entitlement to an increased rating for neuropathy of the right median nerve with motor and sensory dysfunction, right forearm and hand,

Entitlement to an initial compensable rating for injury to Muscle Group V, right

As set forth above, in its October 1997 order, the Court vacated the Board's August 1995 decision on several bases, including the Board's failure to address inconsistencies in the record with respect to the appellant's "predominant hand."  A review of the record in this case indicates that the appellant's dominant extremity remains unclear.  

For example, service treatment records, including a December 1968 hospitalization record and a March 1969 Medical Board report, describe the appellant as being right-handed.  At an August 1969 VA medical examination, however, the examiner indicated that the appellant "was and is left handed."  At an August 1969 VA neurological examination, the appellant was noted to be right handed.  More recently, an April 1992 VA medical examination appears to contain a handwritten notation indicating that the appellant is left handed, although such a finding is not included in the examination report itself.  A September 2007 VA medical examination also indicates that the appellant is left hand dominant.  At the most recent VA medical examination in February 2009, the examiner failed to provide a comment as to the appellant's dominant extremity.  Unfortunately, neither the appellant nor his attorney has provided clarification as to the appellant's dominant extremity.  Given the Court's order and the potentially applicable rating criteria, this issue requires clarification.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, as set forth above, the Board has determined that the record on appeal reasonably raises a claim of service connection for degenerative joint disease of the right shoulder, elbow, wrist and hand.  Given the appellant's claimed symptoms and the potentially applicable rating criteria, the Board finds the issue of service connection for arthritis is inextricably intertwined with the pending claims now on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (regarding inextricably intertwined claims); Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001) (holding that where the facts underlying two claims are "intimately connected," the interests of judicial economy and of avoiding piecemeal litigation require the claims to be considered together); Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14). 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary notification and development action, the RO should adjudicate the issues of entitlement to service connection for degenerative joint disease of the right shoulder, elbow, wrist and hand.  If the benefits sought are denied, the appellant and his representative should be notified in accordance with applicable law and given the appropriate opportunity to appeal.

2.  The appellant should be afforded a VA scar examination in order to obtain a complete description of his service-connected scars of the right forearm and wrist and his right shoulder and upper arm.  The claims folder must be made available to the examiner for review in connection with the examination.  In the examination report, the examiner must specifically describe the size, location, and appearance of each of the service-connected right upper extremity scars, to include commenting on any symptomatology or functional impairment associated with the scarring.  

3.  The appellant should also be afforded a VA medical examination to determine the nature and severity of the residuals of his September 1968 right upper extremity nerve and muscle injuries.  The claims folder must be made available to the examiner for review in connection with the examination.  If separate neurological and muscle examinations are deemed necessary, they should be scheduled.  

In the examination report(s), the examiner(s) should delineate all symptoms or pathology attributable to the September 1968 right upper extremity injury, to include neurological and muscle impairment.  The examiner(s) should also assess the severity of each manifestation identified on examination.  

Additionally, in providing the requested opinions, the examiner(s) must expressly identify the appellant's dominant extremity.  Moreover, given the conflicting evidence of record regarding the appellant's dominant extremity as described above in the Remand, the examiner(s) must provide the basis for his or her conclusion regarding the appellant's dominant or major extremity.  

4.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's remaining claims to include whether all neurological and /or musculoskeletal impairment associated with the appellant's service-connected right upper extremity disability is appropriately evaluated and/or warrants a separate disability evaluation.  If the appellant's claims remain denied, he and his attorney should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


